In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-09-00072-CV
        ______________________________



      IN THE INTEREST OF D.A.H., A CHILD




   On Appeal from the 102nd Judicial District Court
                Bowie County, Texas
           Trial Court No. 07C1434-102




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

       On August 18, 2009, we mailed a letter to appellant's counsel requesting that counsel show

this Court how we had jurisdiction over this appeal regarding the untimely filing of the notice of

appeal. The order terminating appellant's parental rights was signed January 23, 2009; the notice of

appeal was not filed until July 20, 2009. This appeal is governed by Section 109.002 of the Texas

Family Code, and is accelerated under normal appellate rules. See TEX . FAM . CODE ANN . § 109.002

(Vernon 2008). Thus, the notice of appeal was due to be filed within twenty days after the judgment

was signed, no later than February 12, 2009. TEX . R. APP . P. 26.1(b). In the absence of a timely

notice of appeal, we have no jurisdiction to hear the appeal.

       In that letter, we directed counsel to show this Court how we had jurisdiction and informed

him that if no response was received by August 28, 2009, the appeal would be dismissed for want

of jurisdiction. It is now September 17, 2009, and no response has been received.

       We dismiss this appeal for want of jurisdiction.



                                              Jack Carter
                                              Justice

Date Submitted:        September 17, 2009
Date Decided:          September 18, 2009




                                                 2